This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 KEVIN P. TREVOR,

 3          Plaintiff-Appellant,

 4 v.                                                                    NO. A-1-CA-37040

 5 LEEWYN R. TREVOR-BELTON,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Beatrice J. Brickhouse, District Judge

 9 Kevin P. Trevor
10 Tucson, AZ

11 Pro Se Appellant

12 Pregenzer Baysinger Wideman & Sale, PC
13 Marcy Gentry Baysinger
14 Albuquerque, NM

15 for Appellee

16                                 MEMORANDUM OPINION

17 HANISEE, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.


6                                        _______________________________
7                                        J. MILES HANISEE, Judge


8 WE CONCUR:



 9 ___________________________________
10 HENRY M. BOHNHOFF, Judge



11 _________________________________
12 DANIEL J. GALLEGOS, Judge




                                           2